958 F.2d 371
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Karen A. DOBRILOVIC, Plaintiff-Appellee,v.NILES MANUFACTURING AND FINISHING, INC., Defendant-Appellant.
No. 92-3206.
United States Court of Appeals, Sixth Circuit.
March 23, 1992.

1
Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
The defendant appeals summary judgment for the plaintiff in this action brought under the federal Fair Labor Standards Act and a similar Ohio statute.   The district court entered an order granting summary judgment to the plaintiff on most counts on January 24, 1992.   However, that order denied the plaintiff's motion for summary judgment with respect to the appropriate statute of limitations and plaintiff's entitlement to vacation pay "[b]ecause issues of fact remain."   The defendant moved to vacate the order of summary judgment.   That motion was denied by order of February 20, 1992, and this appeal was filed within thirty days.


3
This court has appellate jurisdiction from final orders of the district court.  28 U.S.C. § 1292.   It is clear from the language of the court's order of January 24 and the district court's docket sheet that issues remain for resolution in this case.   An order which disposes of fewer than all claims is not final for purposes of appeal.   Oak Constr.  Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973) (per curiam).   In the absence of a proper certification under Fed.R.Civ.P. 54(b), this court lacks jurisdiction in such an appeal.   Id.


4
Therefore, it is ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.   This order is without prejudice to the parties' right to perfect a timely appeal upon entry of final judgment by the district court.



*
 The Honorable Charles W. Joiner, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation